i          i       i                                                           i      i      i




                                MEMORANDUM OPINION

                                       No. 04-08-00859-CR

                                     Gerardo VILLARREAL,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                       From County Court at Law No. 6, Bexar County, Texas
                                    Trial Court No. 968082
                           Honorable Ray Olivarri, Jr., Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: January 28, 2009

DISMISSED

           On January 15, 2009, appellant filed a motion to dismiss. The motion is GRANTED, and

the appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                      PER CURIAM



DO NOT PUBLISH